Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, and amendments, with respect to Claim 1 have been fully considered and are persuasive.  The 35 USC 103 rejection of claim 1 has been withdrawn. 
Examiner acknowledges that applicant has incorporated the limitations of claim 4 into claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-16 are allowed.
The most pertinent prior arts are Morris and Patton. The prior arts teach the limitations of claim 1, except for “wherein the plurality of layers define a first region including a first frame material exhibiting a first acoustic property and a second region including a second frame material exhibiting a second acoustic property, wherein the first and second regions occupy different locations within the frame.” The Morris reference does teach a plurality of layers and that the layers can be metal. There is no evidence within the prior arts that one of ordinary skill in the art could arrive at the claimed invention based on the teachings of Morris. Applicant has highlighted this limitations criticality within the filed specification, which can be seen in the remarks filed on 9/28/2021. None of the prior art anticipate nor render obvious the above limitations. For these reasons, the aforementioned claims are now in a condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/            Primary Examiner, Art Unit 2863